DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				Objection
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Freels et al (pub. No.: US 2009/0060221 A1). 
	Regarding claim 1, Freels discloses an adapter configured to be inserted into a slot of an electronic device (120) and also configured to connect each of a Peripheral Component Interconnect (PCI) board (100) and a Peripheral Component Interconnect-express (PCIe) board (100) to a control board that is installed on a side of the slot toward which the adaptor is inserted, the adapter comprising a base plate (150),
wherein the base plate  (150) comprises: a holding structure  (see fig. 7) configured to selectively hold a Peripheral Component Interconnect (PCI) relay board  (100 or 
	Regarding claim 2, Freels discloses a groove into which each of the PCI relay board (100) and the PCIe relay board is fitted; and a retainer (70) configured to hold each of the PCI relay board and the PCIe relay board fitted into the groove.
Regarding claim 3, Freels discloses the retainer includes an engaging part configured to engage with a notch or an engagement hole at 174 formed in each of the PCI relay board and the PCIe relay board (see figs. 4-7).
Regarding claim 4, Freels discloses the attachment structure includes one or more insertion holes, and a fastening member at 174, 75 for attaching the PCI bracket or the PCIe bracket (70) to the base plate is inserted into the base plate through each of the insertion holes.
	Regarding claim 5, Freels discloses the fastening member is inserted into at least one of the one or more insertion holes in both cases where the PCI bracket (70) is attached to the base plate and where the PCIe bracket is attached to the base plate.
Regarding claim 6, Freels discloses the PCI relay board (100, 120) includes: a first connector (165) configured to be connectable to the control board (130); and a second connector configured to be connectable to the PCI board; and the PCIe relay 
Regarding claim 7, Freels discloses the base plate is provided with the PCI relay board (100, 120) and the PCI bracket (70).
	Regarding claim 8, Freels discloses the base plate is provided with the PCIe relay board and the PCIe bracket (70).
                                                      Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jean F. Duverne whose telephone number is (571) 272-2091.  The examiner can normally be reached on 9:00-5:30, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE S LUEBKE can be reached on (571)272-2009.
 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.